IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 66 EM 2020
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 VAMSIDHAR VURIMINDI,                           :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2020, the “Application to Remedy Breakdown

in the Operations of this Court” is DENIED.